Title: To John Adams from James Bowdoin, 2 May 1777
From: Bowdoin, James
To: Adams, John


     
      Dear Sir
      Boston May 2. 1777
     
     The interesting intelligence of your Letter occasioned my sending it to Council as soon as I received it. In Consequence of it, and of other corroborating information, the General Court by a resolve of the 30th. Ultimo have ordered a draft to be made the 15th. Instant to complete the raising a number of able bodied men, equal to a seventh part of the male Inhabitants within the State from 16 years old and upward: which it is Supposed will more than compleat our quota of the Continental Battalions; and they have ordered four Regiments to be raised for the Special defence of Boston, besides the re-inlisting the Regiment of Artillery, whose time is nearly expired. It is Supposed that about two thirds of the said quota are already raised by inlistment, and Genl. Heath informed me some days ago, that 3500 had marched, part of them to Ticonderoga, and part to join Genl. Washington. The want of Arms and Blankets has been a great detriment to the Service: but the Supplies lately received here, as well as at the Southward, I hope will enable the Continental Troops to be at the places of destination Soon enough to prevent any essential impression by the Enemy. We are just Setting out for Middleboro, where, on your return, it will give us great pleasure to See you and Mrs. Adams. With great Esteem I am Dr. sir yr most obt. hble servt.
     
      James Bowdoin
     
     
      The Affair of Rd Isld. is in contemplation.
     
    